The opinion of the court was delivered
by Lowrie, J.
The principal estate granted by Mrs. HoIIxngshead’s will, not being an estate tail, but only a life estate, the future estates limited thereon, which were not sure to take effect in possession within twenty-one years, and the usual fraction after the determination of the life estate, were void in their creation; and such is the character of the estates attempted to be created in favor of the grandchildren of the tenant for life.
It follows that the reversion, after the estates that were well created, vested in the heir at law of Mrs. Hollingshead, who was also the devisee for life, and when she died it descended to her children, who are the next devisees for life, and as their life estates became also vested in possession at the same time, they then became the owners of the fee simple.
The formality of the trust does not effect this result, for there is nothing in the devises to Mrs. Davenport’s children that prevents the statute from executing the estate. The decree of partition is founded on these principles, and is right.
Judgment affirmed.